DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Current Status of 16 / 605380
Claims 1-8 of the 15 October 2019 claim set are pending and examined on the merits.
Information Disclosure Statement
The information disclosure statements filed 15 October 2019, 13 May 2020. 21 October 2020, 21 January 2021, and 26 May 2021 are acknowledged and considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The use of the word “novel” in the title is improper.
The following title is suggested: A CRYSTALLINE SOLID COMPOUND OF 3-PHENYL-4-PROPYL-1-(PYRIDIN-2-YL)-1H-PYRAZOL-5-OL HYDROCHLORIDE.
Claim Objections
Claims 3-8 are objected to because of the following informalities:  in claim 3 [formula 1] is repeated twice; in claims 4-8 intended uses are recited.  The intended use of the pharmaceutical composition does not preclude the use as recited.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be Figure 3 is incomplete because the DSC thermal analysis graph is not shown in the figure.  Compared to figure 6, which shows the complete DSC thermal analysis graph, the image for figure 3 is vague.
Information Disclosure Statement
The information disclosure statements filed 15 October 2019, 13 May 2020, 21 October 2020, 21 January 2021, and 26 May 2021 are acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a pharmaceutical composition comprising a compound of claim 1 that can treat or prevent a disease mediated by a reactive oxygen species (ROS). Thus, the claims taken together with the specification imply that a compound of claim 1 can treat or prevent a disease mediated by ROS.

    PNG
    media_image1.png
    158
    164
    media_image1.png
    Greyscale

The state of the prior art and (4) the predictability or unpredictability of the art:
ALFADDA (Journal of Biomedicine and Biotechnology, 2012, 1-14) describes that more research is needed to understand the relationship of reactive oxygen species to diseases (page 10, column 1, paragraph 2 to column 2, paragraph 5).
BARTOSZ (Biochemical Pharmacology, 2009, 77, 1303-1315) describes that more research is needed to understand the role of reactive oxygen species in various diseases (section 9, page 1313).
KLIBANSKI (JAMA, 2001, 285 (6), 785-795) describes the cause of osteoporosis is not fully yet determined, so prevention cannot occur (pages 792-793, “What are the Directions for Future Research?” section). 
SOLDATOS (Diabetes Research and Clinical Practice, 2008, 825, s75-s79) describes that diebtic nephropathy requires more work in understanding its treatment and prevention (section 7, pages s77-s78).  
GOLGERT (Clinical Journal of the American Society of Nephrology, 2008, 3, 800-807) describes that glomerulonephritis cannot be prevented presently (“conclusions and recommendations” section, page 805).  	
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treating or preventing a disease mediated by ROS, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how ROS functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification does not provide guidance for treatment or prevention of a disease mediated by a reactive oxygen species (ROS).
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treatment or prevention of a disease mediated by a reactive oxygen species (ROS) with a compound of claim 1 and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Conclusion
Claims 1 and 2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  BAE (US20140128418, published 8 May 2014, cited in IDS) describes example 4 (page 9, paragraphs [0200]-[0202]).  Example 4 describes the preparation of the same compound of claim 1, only with the use of diethyl ether as the solvent.  Comparative example 2 of the instant specification (page 28, paragraphs [117]-[118]) shows that a non-crystalline compound is prepared.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699